DETAILED ACTION
In Applicant’s Response filed 11/16/2020, Applicant has amended claims 1, 5, 11, 15-16 and 19-20. Currently, claims 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C)    the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.

Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word "means" (or "step") are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word "means" (or "step") are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claims 12 and 13 recite "means for removably securing the decorative plate with the mouth guard." The corresponding structure for this limitation is found to be a "mounting bracket" or "adhesive" ([0024], [0026]). Thus, claims 12 and 13 are being interpreted under 35 USC 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph and are construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 2013/0104913 Al) in view of Landi et al (US 2009/0114232 A1) and further in view of Goudra (US 2015/0265792 A1).
Regarding claim 1, Evans discloses a mouth guard display system (Fig. 1) comprising: a mouth guard (5) including:
a dental tray (10) having opposite upper and lower biting surfaces (the upper and lower surfaces of 10 as seen in Fig. 5) and an inner wall (20) operatively coupled to the dental tray (10, which comprises molar receiving members [0008]-[0009], [0021]; see discussion of 112(b) above) (a common definition of "operative" is "Functioning effectively"; see https://www.thefreedictionary.com/operatively, 7/3/2019; the inner wall and dental tray are coupled so as to function effectively as a mouth guard), having opposing forward (24) and rearward surfaces (22); the forward surface (24) of the inner wall (20) being shaped to confront an inner surface of the user's mouth (the inner surface of the lips); the rearward surface (22) of the inner wall (20) being shaped to confront forward surfaces of the user's teeth (see [0023]);
an outer wall (30) having opposing forward (the surface of 30 visible in Fig. 1) and rearward (36) surfaces; the forward surface being convex (as best shown in figure 4); the rearward surface (36) of the outer wall (30) being shaped to confront an exterior surface of a user's lips ([0024]);

Evans does not, however, disclose a decorative plate having opposing forward and rearward surfaces having a decorative plate opening aligned with the conduit; the decorative plate being operatively, removably coupled with the mouth guard such that the rearward surface of the decorative plate at least partially obscures the forward surface of the outer wall when the decorative plate is coupled with the mouth guard; the rearward surface of the decorative plate being concave and shaped such that the forward surface of the outer wall nests within the rearward surface of the decorative plate to resist unintentional removal of the decorative plate from the outer wall through impact; the forward surface of the decorative plate having a decorative display of an, image or color different from, an image or color displayed on the forward surface of the outer wall.
Landi, however, teaches a mouth guard display system (Fig. 19) comprising:
a mouth guard (801) including:
a dental tray (804) having opposite upper (the upper surface of 804, visible in Fig. 19) and lower (the lower surface of 804 opposite its upper surface, not visible in Fig. 19) biting surfaces; and 

a decorative plate (806, which is colored and therefore decorative) which incorporates a color customizable feature allowing users to customize the visible color of the mouth guard post production and purchase which permits manufacturers to continuously produce one model of mouth guard per mold without interruptions to the process and, also, permits users to switch color tabs/inserts if they so choose as desired (para [0002;0006;0008]); the decorative plate having opposing forward (the surface of 806 visible in Fig. 19) and rearward (the other surface of 806, facing 802, not visible in Fig. 19) surfaces; the decorative plate (806) being operatively, removably coupled (via 805 and 807; the plate 806 could be removed by pulling it off of the mouth guard 801) with the mouth guard (801) such that the rearward surface of the decorative plate (806) at least partially obscures the forward surface of the outer wall (802) when the decorative plate is coupled with the mouth guard (when plate 806 is coupled to 802 via 805 and 807, the rearward surface of the plate covers the forward surface of the wall 802; as shown in figure 19 the plate 806 is sized to cover the forward facing surface of 802 across the entire front of the structure and also extends over part of the curved region on each side that transitions into right and left sides of the structure – thus the plate 806 is interpreted as at least partially obscuring the forward surface since such a large percentage of the forward surface is covered by the plate 806); the rearward surface of the decorative plate (the surface of 806 facing 802, not visible in Fig. 19) being concave (as shown in figure 19) and shaped such that the forward surface of the outer wall (the outermost surface of 802) nests within the rearward 
Thus, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the mouth guard of Evans to include a decorative plate as taught by Landi in order to provide a mouth guard having a color customizable feature allowing users to customize the visible color of the mouth guard post production and purchase which permits manufacturers to continuously produce one model of mouth guard per mold without interruptions to the process and, also, permits users to switch color tabs/inserts if they so choose as desired (Landi para [0002;0006;0008]).
Evans in view of Landi does not, however, disclose that the decorative plate has a decorative plate opening aligned with the conduit.
Goudra teaches an analogous oral device (Fig. 12) with an analogous decorative plate (212, which is smooth in appearance and therefore considered to be decorative) which has a 
Regarding claim 2, Evans in view of Landi and further in view of Goudra discloses the mouth guard display system substantially as claimed (see rejection of claim 1) and Landi also teaches that the forward surface of the decorative plate includes a decorative display (the forward surface of 806 includes a decorative display of color – para [0031]-[0033], [0047], Fig. 19). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have further modified the mouth guard of Evans in view of Landi and further in view of Goudra so that the forward surface of the decorative plate includes a decorative display as in Landi in order to provide a mouth guard having a color customizable feature allowing users to customize the visible color of the mouth guard post production and purchase which permits manufacturers to continuously produce one model of mouth guard per mold without interruptions to the process and, also, permits users to switch color tabs/inserts if they so choose as desired (Landi para [0002;0006;0008]).
claim 3, Evans in view of Landi and further in view of Goudra discloses the mouth guard display system substantially as claimed (see rejection of claim 2) and Landi further teaches that the decorative display is at least one of a color, combination of colors, lettering, numbering, or an image (the forward surface of 806 includes a decorative display of color – para [0031]-[0033], [0047], Fig. 19). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have further modified the mouth guard of Evans in view of Landi and further in view of Goudra so that the decorative display is at least one of a color, combination of colors, lettering, numbering, or an image as in Landi in order to provide a mouth guard having a color customizable feature allowing users to customize the visible color of the mouth guard post production and purchase which permits manufacturers to continuously produce one model of mouth guard per mold without interruptions to the process and, also, permits users to switch color tabs/inserts if they so choose as desired (Landi para [0002;0006;0008]).
Regarding claim 4, Evans in view of Landi and further in view of Goudra discloses the mouth guard display system substantially as claimed (see rejection of claim 3) and Evans further teaches that the forward surface (the surface of 30 visible in Fig. 1, Evans) of the outer wall (30, Evans) includes a decorative display (the letters seen in Figs. 1 and 3, Evans) and Landi teaches that the display on the outer wall is different from the decorative display of the decorative plate (the forward surface of 806 includes a decorative display of color – para [0031]-[0033], [0047], Fig. 19). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have further modified the mouth guard of Evans in view of Landi and further in view of Goudra so that the display on the outer wall is different from the 
Regarding claim 5, Evans in view of Landi and further in view of Goudra discloses the mouth guard display system substantially as claimed (see rejection of claim 2) and Landi further teaches that the decorative display of the forward surface of the outer wall is at least one of a color, combination of colors, lettering, numbering, or an image (the forward surface of 806 includes a decorative display of color – para [0031]-[0033], [0047], Fig. 19). It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to have further modified the mouth guard of Evans in view of Landi and further in view of Goudra so that the decorative display is at least one of a color, combination of colors, lettering, numbering, or an image as in Landi in order to provide a mouth guard having a color customizable feature allowing users to customize the visible color of the mouth guard post production and purchase which permits manufacturers to continuously produce one model of mouth guard per mold without interruptions to the process and, also, permits users to switch color tabs/inserts if they so choose as desired (Landi para [0002;0006;0008]).
Regarding claim 12, Evans in view of Landi and further in view of Goudra discloses the mouth guard display system substantially as claimed (see rejection of claim 1) and Evans further discloses that the conduit (40, Evans) includes at least one conduit passage (50, Evans) that extends through opposite end portions (the open end of 40 seen in Fig. 3, the open end seen of 
Evans does not, however, disclose the decorative plate having at least one decorative plate opening that penetrates the decorative plate and is in open fluid communication with the at least one outer wall opening and the at least one conduit passage when the decorative plate is coupled with the outer wall; and means for removably securing the decorative plate with the mouth guard.
Goudra teaches an analogous oral device (Fig. 12) with an analogous decorative plate (212, which is smooth in appearance and therefore considered to be decorative) which has a decorative plate opening (the opening through 212, surrounded by port 214) that penetrates the decorative plate (212) and is in open fluid communication with an analogous outer wall opening (the opening in 224, visible in Fig. 12, which leads to passage 236) of an analogous outer wall (224) and an analogous conduit passage (236) when the decorative plate (212) is coupled with the outer wall (224); and means (234, which meets the limitation of a "bracket" as required by the 112(f) interpretation above. A common definition of "bracket" is "a support projecting from the side of a wall or other structure"; see back side of 212 in order to support 212 on 224) for removably securing the decorative plate (212) with the oral device (Fig. 12) (234 fits in passage 236 to removably secure 212 to 224) (Abstract, [0071]-[0076], Figs. 6, 12), the decorative plate opening and securing means being for the purpose of fitting the decorative 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the mouth guard of Evans in view of Landi and further in view of Goudra to have a decorative plate opening penetrating the decorative plate and means for removably securing the decorative plate with the mouth guard as taught by Goudra, in order to fit the decorative plate to the outer wall with close tolerance and allow for access through the decorative plate (see Goudra [0071]-[0073], Additionally see Evans [0021], which discusses passage 50 allowing a wearer to drink through the mouth guard; having the opening in the decorative plate that allows Gl access would allow the wearer to drink through the decorative plate).
Regarding claim 13, Evans in view of Landi and further in view of Goudra discloses the mouth guard display system substantially as claimed (see rejection of claim 12) and Goudra further discloses that the means for removably securing the decorative plate with the mouth guard includes a mounting bracket (234, Goudra, which is for mounting 234 onto the outer wall and is a bracket as described in claim 12 above) that extends from a peripheral edge  of the at least one decorative plate opening outwardly from the rearward face of the decorative plate (the edge of the opening on the rearward face of the decorative plate; see [0071]-[0074] and Fig. 12 of Goudra - this edge is defined by 234, as the opening through the plate is defined by 234; therefore, 234 extends from the peripheral edge of the opening); the mounting bracket (234,Goudra) being shaped to at least partially reside within the at least one conduit passage when the decorative plate is coupled with the outer wall (see Goudra [0071-[0073] and .

Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 2013/0104913 A1) in view of Landi et al (US 2009/0114232 A1) and Goudra (US 2015/0265792 A1) and further in view of Ezra (US 2014/0121702 A1).
	Regarding claim 6, Evans in view of Landi and further in view of Goudra discloses the mouth guard display system substantially as claimed (see rejection of claim 1) but does not disclose that the forward surface of the outer wall includes a decorative display and the decorative plate is sufficiently transparent to allow the decorative display to he viewed through the forward surface of the decorative plate.
Ezra teaches an analogous oral device (24 + 100) with an analogous outer wall (100) with a forward surface (the right surface of 100 seen in Fig. 5), and a decorative plate (110, which is transparent and is used to cover decorative letters 180 indicating the wearer's name, and is therefore considered to be decorative) having opposing forward (the outer surface of 110 which is seen in Fig. 7) and rearward surfaces (the inner surface of 110); the decorative 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Evans in view of Landi and further in view of Goudra so that the decorative plate is transparent and the outer surface of the outer wall includes letters as taught by Ezra, in order to indicate the wearer's name on the mouth guard (see Ezra [0007], [0025]). 
	Regarding claim 7, Evans in view of Landi and further in view of Goudra discloses the mouth guard display system substantially as claimed (see rejection of claim 1) but does not disclose a decorative display member positioned between the rearward surface of the decorative plate and the forward surface of the outer wall; the decorative plate being sufficiently transparent to allow the decorative display member to be viewed through the forward surface of the decorative plate.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Evans in view of Landi and further in view of Goudra so that the decorative plate is transparent and the system includes a decorative display member as taught by Ezra, in order to indicate the wearer's name on the mouth guard (see Ezra [0007], [0025]). 
claim 8, Evans in view of Landi and Goudra and further in view of Ezra discloses the mouth guard display system substantially as claimed (see rejection of claim 7) and Ezra further teaches that the decorative display member (180, Ezra) includes at least one of a color, combination of colors, lettering, numbering, or an image (lettering; see Ezra [0026] and Fig. 7). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the system of Evans in view of Landi and Goudra and further in view of Ezra so that the decorative display member includes at least one of a color, combination of colors, lettering, numbering, or an image as taught by Ezra, in order to indicate the wearer's name on the mouth guard (see Ezra [0007], [0025]). 
	Regarding claim 9, Evans in view of Landi and Goudra and further in view of Ezra discloses the mouth guard display system substantially as claimed (see rejection of claim 8) and Ezra also discloses that the forward surface of the outer wall (the right surface of 100 seen in Fig. 5) includes a decorative display that is different from the decorative display member positioned between the rearward surface of the decorative plate and the forward surface of the outer wall (element 180 comprises lettering whereas the surface of element 100 is a solid color; see Ezra [0026] and Fig. 7). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the system of Evans in view of Landi and Goudra and further in view of Ezra that the forward surface of the outer wall includes a decorative display that is different from the decorative display member positioned between the rearward surface of the decorative plate and the forward surface of the outer wall as taught by Ezra, in order to provide contrast between the two surfaces in order to clearly indicate the wearer's name on the mouth guard (see Ezra [0007], [0025]).
claim 10, Evans in view of Landi and Goudra and further in view of Ezra discloses the mouth guard display system substantially as claimed (see rejection of claim 8) and Ezra further discloses that the decorative display member (180, Ezra) positioned between the rearward surface of the decorative plate (inner surface of 110, Ezra) and the forward surface of the outer wall (the right surface of 100 seen in Fig. 5) is removably disposed between the rearward surface of the decorative plate and the forward surface of the outer wall (see Ezra [0020]-[0023] and Figs. 1-3, 7; the display member 180 can be connected via placement on tracks 10, holes 14, or sticky surface 12, and therefore could be removed by sliding the letters off of tracks 10, or pulling the letters off of 14 or 12). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the system of Evans in view of Landi and Goudra and further in view of Ezra so that the decorative display member is removably disposed between the rearward surface of the decorative plate and the forward surface of the outer wall as taught by Ezra, in order to allow for customization to indicate the wearer's name on the mouth guard (see Ezra [0007], [0025]). 
	Regarding claim 11, Evans in view of Landi and Goudra and further in view of Ezra discloses the mouth guard display system substantially as claimed (see rejection of claim 8) and Ezra further discloses that the decorative display member (180, Ezra) positioned between the rearward surface of the decorative plate (inner surface of 110, Ezra) and the forward surface of the outer wall (the right surface of 100 seen in Fig. 5) is adhered to at least one of the rearward surfaces of the decorative plate or the forward surface of the outer plate (see Ezra [0022] and Figs. 3, 7; the display member 180 is adhered to sticky surface 16 on the forward surface of the outer plate). It would have been obvious to one of ordinary skill in the art, before the effective .

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (US 2013/0104913 Al) in view of Landi et al (US 2009/0114232 A1) and Goudra (US 2015/0265792 A1), and further in view of Worboys (US 9,295,805).
	Regarding claim 14, Evans in view of Landi and further in view of Goudra discloses the mouth guard display system substantially as claimed (see rejection of claim 13) but does not disclose that the mounting bracket is pressure fit within the at least one conduit passage when the decorative plate is coupled with the outer wall.
Worboys teaches an analogous mounting bracket (see Annotated Fig. 236 of Worboys below) which is pressure fit within an analogous conduit passage of an analogous outer wall (see Fig. 242; the diameter of the mounting bracket at the bracket teeth is larger than the diameter of the conduit passage, such that the mounting bracket is snapped, or pressure-fit, within the conduit passage) (Col. 15 lines 31-51, Col. 17 line 46-Col. 18 line 3, Figs. 234-251), for the purpose of facilitating assembly and disassembly of the mounting bracket to the outer wall (see Col. 15 lines 31-46).

	Regarding claim 15, Evans in view of Landi and further in view of Goudra discloses the mouth guard display system substantially as claimed (see rejection of claim 13) but does not disclose that the mounting bracket includes a plurality of fingers that extend at least partially out from a rearward opening of the at least one conduit passage; bracket teeth extending outwardly from a distal end portion of the plurality of fingers and positioned to engage a portion of the mouth guard outside of the at least one conduit passage.
Worboys teaches an analogous oral device (Figs. 234-251) with an analogous mounting bracket (see Annotated Fig. 236 of Worboys above) which includes a plurality of fingers (500) that extend at least partially out from a rearward opening (the left opening of the conduit passage seen in Fig. 236) of an analogous conduit passage; bracket teeth (see Annotated Fig. 236) extending outwardly from a distal end portion (the left end of the plurality of fingers 500 as seen in Fig. 236) of the plurality of fingers (500) and positioned to engage a portion of the device outside of the conduit passage (see Fig. 242. The diameter of the mounting bracket at the bracket teeth is larger than the diameter of the conduit passage, such that the bracket teeth engage the rim of the conduit of the device, outside the conduit passage) (Col. 15 lines 31-51, Col. 17 line 46-Col. 18 line 3, Figs. 234-251), for the purpose of facilitating assembly and disassembly of the mounting bracket to the outer wall (see Col. 15 lines 31-46).
.

Claims 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Landi et al (US 2009/0114232 A1) in view of Goudra (US 2015/0265792 A1).
Regarding claim 16, Landi discloses a method of decoratively adorning a mouth guard (Fig. 19), the method comprising:
operatively coupling (a common definition of "operative" is "Functioning effectively"; see https://www.thefreedictionary.com/operatively, 7/3/2019 - the plate and wall are coupled so as to function effectively as a decorative mouth guard) a decorative plate (806), having opposing forward (the surface of 806 visible in Fig. 19) and rearward (the other surface of 806, facing 802, not visible in Fig. 19) surfaces, with an outer wall (802) of a mouth guard (801) having opposing forward (the outermost surface of 802, farthest from 804) and rearward (the innermost surface of 802, closest to 804) surfaces, so that the rearward surface of the decorative plate (806) substantially obscures the forward surface of the outer wall (802) (when plate 806 is coupled to 802 via 805 and 807, the rearward surface of the plate covers the forward surface of the wall 802; as shown in figure 19 the plate 806 is sized to cover the 
the forward surface of the decorative plate (806) and the forward surface of the outer wall (802) including a decorative display of images or colors different from one another (the forward surface of 806 includes a decorative display (color), the forward surface of 802 includes a decorative display (letters)) ([0031]-[0033], [0047], Fig. 19; the color on element 806 is different from the letters on element 802). 
Landi does not, however, disclose that operatively coupling the decorative plate includes aligning at least one plate opening of the decorative plate with an open passage of the mouth guard.
Goudra teaches an analogous oral device (Fig. 12) with an analogous decorative plate (212, which is smooth in appearance and therefore considered to be decorative) which has a decorative plate opening (the opening through 212, surrounded by port 214) that is aligned with an open passage of the mouth guard (236) (the opening in 224, visible in Fig. 12, which leads to passage 236). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the mouth guard of Landi to have a decorative plate opening aligned with an open passage in the mouth guard as taught by Goudra, in order to fit the decorative plate to the outer wall with close tolerance and to allow for access through the decorative plate such as to permit ventilating and/or endoscopic access through the mouth guard (see Goudra [0071]-[0073]).
claim 17, Landi in view of Goudra discloses the invention substantially as claimed (see rejection of claim 16) and Landi also discloses that the decorative display (the color of 806; the lettering on 802) is at least one of a color, combination of colors, lettering, numbering, or an image (color; lettering) ([0031]-[0033], [0047], Fig. 19).
Regarding claim 18, Landi in view of Goudra discloses the invention substantially as claimed (see rejection of claim 16) and Landi also discloses that the forward surface (the surface of 806 visible in Fig.19) of the decorative plate (806) includes a decorative display (the color of 806) and the forward surface (the outermost surface of 802) of the outer wall (802) includes an outer wall decorative display (the lettering on 802); the decorative plate decorative display (the color of 806) being different from the outer wall decorative display (the lettering on 802) ([0031]-[0033], [0047], Fig. 19).
Regarding claim 20, Landi discloses a mouth guard display system (Fig. 19) comprising:
a mouth guard (801) including:
a dental tray (804) having opposite upper (the upper surface of 804, visible in Fig. 19) and lower (the lower surface of 804 opposite its upper surface, not visible in Fig. 19) biting surfaces and an exterior wall (802) operatively coupled to the dental tray (804), having opposing forward (the outermost surface of 802) and rearward (the innermost surface of 802) surfaces; the forward surface of the exterior wall (802) being shaped to confront an inner surface of the user's mouth (the inner surface of the lips; see [0047]; the outer wall 802 is a labial wall); the rearward surface of the exterior wall (802) being shaped to confront forward surfaces of the user's teeth (see Fig. 19, a user's teeth can rest on 804 such that the rearward surface of 802 confronts the front of the teeth); and

the forward surface of the decorative plate (806) and the forward surface of the exterior wall (802) including a decorative display of images or colors different from one another (the forward surface of 806 includes a decorative display (color), the forward surface of 802 includes a decorative display (letters)) ([0031]-[0033], [0047], Fig. 19; the color on element 806 is different from the letters on element 802). 
	Landi does not, however, disclose that the mouth guard has at least one open passage  and at least one plate opening in the decorative plate that is configured to be aligned with the at least one open passage of the mouth guard.
Goudra teaches an analogous oral device (Fig. 12) which includes at least one open passage (passage 236) and an analogous decorative plate (212, which is smooth in appearance .

Allowable Subject Matter
Regarding claim 19, the rejection under 35 USC 102 as being anticipated by Wang was previously withdrawn (see Non-Final Rejection dated 5/15/2020). Therefore, claim 19 is free of art. Furthermore, Applicant’s amendments to claim 19 filed 11/16/2020 are sufficient to overcome the rejection of this claim under 35 USC 112 which, accordingly, has been withdrawn. However, claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 11/16/2020 have been fully considered as follows:

	Regarding the claim rejections under 35 USC 112, Applicant’s amendments have been fully considered and are sufficient to overcome the rejections which, accordingly, have been withdrawn. 
With respect to the rejection of claims 16-18 and 20 under 35 USC 102 as being anticipated by Landi, Applicant’s amendments to the claims have been fully considered and are sufficient to overcome the rejection under 35 USC 102 based on Landi. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Goudra (see above). Therefore, Applicant's arguments on pages 9-10 of the Response have been fully considered but are rendered moot in view of the new grounds of rejection which were necessitated by the amendments to the claims.
With respect to the rejection of claims 1-5 under 35 USC 103 as being unpatentable over Evans in view of Landi, Applicant’s arguments on pages 10-11 have been fully considered but are rendered moot in view of the new grounds of rejection provided above based on Evans in view of Landi and further in view of Goudra.
With respect to the rejection of claims 12-13 under 35 USC 103 as being unpatentable over Evans in view of Landi and further in view of Goudra, Applicant’s arguments on pages 11-12 but are not persuasive for at least the same reasons as provided above with respect to claim 1.

With respect to the rejection of claims 6-11 under 35 USC 103 as being unpatentable over Evans in view of Landi and further in view of Ezra, the Office has noted Applicant’s arguments on page 12 but these arguments are not persuasive for at least the same reasons as provided above with respect to claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Greenberg (US 3692025) teaches a mouth guard (u-shaped guard 10) comprising an outer wall (outer flange 16 – fig 1); a conduit (shoulder 32) and a decorative plate (shield 14) having opposing forward and rearward surfaces (convex face 34 defines the forward surface and concave face 36 defines the rearward surface – fig 4; col 3 lines 56-59) having a decorative plate opening aligned with the conduit (extending through the boss and opening as at 40 is a bore 42 configured to be aligned with shoulder 32 – col 3 line 63 – col 4 line 16; figs 1-4; alignment shown in fig 4); the decorative plate (14) being operatively, removably coupled with the mouth guard (as shown in fig 1 the shield 14 is formed separately from guard 10 and is coupled to guard 10 for use as described in col 4 lines 17-35; shown in fig 2) such that the rearward surface of the decorative plate at least partially obscures the forward surface of the outer wall when the decorative plate is coupled with the mouth guard (concave face 36 covers . 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234.  The examiner can normally be reached on M-F 7:30am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.C/Examiner, Art Unit 3786     

/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786